Exhibit 10.04

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Agreement is made as of the 23rd day of December 2010, by and between
Entercom Communications Corp., a Pennsylvania corporation (hereinafter referred
to as the “Company” or “we”), and Stephen F. Fisher (hereinafter referred to as
“Employee” or “you”).

 

WHEREAS, Employee has been employed by Company pursuant to a certain employment
agreement dated as of December 19, 2007 (the “2007 Agreement”); and

 

WHEREAS, the initial term of the 2007 Agreement expires on February 28, 2011 and
the parties have agreed to an amendment and extension of the terms of your
employment and replace the 2007 Agreement.

 

The parties hereto agree to amend the terms of your employment with the Company
as follows:

 

1.             Term.  The initial term of this Agreement shall commence as of
the date first written above and continue through February 28, 2014, subject to
termination or extension as provided herein.  This Agreement shall automatically
renew from year to year thereafter, unless either party gives at least 120 days
prior written notice of its election to either terminate or to renegotiate the
terms of this Agreement at the end of the initial term or any then current
renewal term.

 

2.                                       Salary and Benefits.  You will be paid
a salary as follows:

 

a.     For the period from the date of this Agreement through February 28, 2011
your salary will be as set forth in the 2007 Agreement.

 

b.     For the period from March 1, 2011 to February 29, 2012 you will be paid a
semi-monthly salary of $23,175 (annual rate of $556,200).

 

c.     Commencing March 1, 2012 and each March 1, thereafter, your salary shall
be increased by three percent (3%).

 

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations.

 

In addition, you will be eligible to participate in the Company’s 401(k) Plan
and you will be provided with coverage under the Company’s employee benefit
insurance plans and any other benefits generally available to officers of the
Company on the same terms as generally offered to officers of the Company.

 

3.             Annual Incentive Bonus.  You will be eligible for an annual cash
bonus with a target amount equal to eighty percent (80%) of your salary in the
year for which the bonus is paid.The actual amount of such bonus will be
determined in the sole discretion of the

 

--------------------------------------------------------------------------------


 

Compensation Committee of the Board of Directors based on a review of the
Company’s performance and your performance during the fiscal year then ended. 
Notwithstanding the forgoing, you must work through the end of the fiscal year
in question to be eligible for the bonus for that year.  The amount of the bonus
will be determined and paid as soon as reasonably practicable following the
receipt of the Company’s financial statements for the fiscal year in question,
but in no event later than two and one-half (2 ½) months following the end of
the fiscal year for which such bonus is earned.

 

4.                                       [Reserved]

 

5.             Equity Compensation.  As soon as reasonably practicable following
the Date of this Agreement, the Board or the Compensation Committee shall grant
Executive:

 

a.     200,000 Restricted Stock Units (RSU’s) under the Entercom Equity
Compensation Plan (including any replacement thereof) (the “Plan”).  Provided
that the Executive remains continuously employed in active service by the
Company from the date of grant through the applicable vesting date(s),
one-twelfth (1/12th) of these RSU’s will vest (i.e. the restrictions will be
removed) and the unrestricted shares will be issued to you on each of the
following dates: May 31, 2011, August 15, 2011, November 15, 2011 and
February 15, 2012.  One-third (1/3rd) of these RSU’s will vest and the
unrestricted shares will be issued to you on each of the following dates:
February 28, 2013, and February 28, 2014.

 

b.     75,000 restricted stock units pursuant to the Plan. Provided that the
Executive remains continuously employed in active service by the Company from
the date of grant through the applicable vesting date, the grant of restricted
stock units pursuant to this Section 5(b) shall vest as described below.

 

i.              Upon the achievement of one or more of the applicable
performance targets set forth below as of any date after the Date of this
Agreement and on or prior to July 15, 2012, a percentage of the restricted stock
units shall become vested equal to the highest corresponding percentage in the
schedule set forth below as of July 15, 2012.

 

ii.             Upon the achievement of one or more of the applicable
performance targets set forth below as of any date after July 15, 2012 and by
the end of three years from the date of this Agreement, a percentage of the
restricted stock units shall (to the extent not already vested pursuant to
Section 5(a)) become vested equal to the highest corresponding percentage in the
schedule set forth below as of the date such performance target is attained from
time to time during the eligible vesting period.

 

iii.            The shares underlying any portion of the restricted stock units
to become so vested shall be delivered to you within ten (10) days of the
applicable vesting date.  Any portion of these restricted stock units that have
not vested pursuant to this Section 5(b) by the end of three years from the date
of this Agreement shall terminate unvested.

 

2

--------------------------------------------------------------------------------


 

iv.            The performance targets for these restricted stock units shall
be, as of any date: (i) the share price that would result in a Compound Annual
Growth Rate (“CAGR”) of the Total Shareholder Return over the first three years
from the date of this Agreement (“Three Year CAGR”) equal to the 8%, 12% and 16%
targets set forth in the table below, less (ii) the value of any dividends paid
on each share of common stock during the period commencing on the Date of this
Agreement and through such date.

 

Three Year CAGR
Total Shareholder Return

 

Percentage of Restricted Stock Units to 
Vest Upon Attainment of Performance 
Target

 

8%

 

33-1/3%

 

12%

 

33-1/3%

 

16%

 

33-1/3%

 

 

For purposes of this Agreement, Total Shareholder Return shall mean: (A) (i) the
average closing price over any consecutive 60 trading day period of a share of
the Company’s common stock minus (ii) the average closing price of a share of
the Company’s common stock for the consecutive 60 trading day period ending on
the Date of this Agreement (the “Base Price”), divided by (B) the Base Price (in
each case, with such adjustments as are necessary, in the judgment of the Board
and/or the Compensation Committee to equitably calculate Total Shareholder
Return in light of any stock splits, reverse stock splits, stock dividends,
dividends in kind, significant asset sales and other extraordinary transactions
or other changes in the capital structure of the Company).  All closing prices
shall be the New York Stock Exchange closing price on the date in question.  All
determinations with respect to Total Shareholder Return and the CAGR shall be
made by the Board or the Compensation Committee in their sole discretion, but
acting in good faith and the applicable performance targets shall not be
achieved and the shares shall not vest until the Compensation Committee
certifies that such performance targets have been met (which the Compensation
Committee agrees to act promptly and in good faith in so doing).

 

v.             No grant of restricted stock units pursuant to this
Section 5(b) shall vest if applicable performance targets are not met by the end
of three years from the Date of this Agreement.

 

c.     The grants of RSU’s set forth in (a) and (b) above shall be subject to
approval by the shareholders of the Company at the 2011 annual shareholders
meeting of at least a 950,000 share increase in the number of RSU’s or shares of
restricted stock that can be granted under the Plan.  If such shareholder
approval is not obtained the RSU’s set forth in (a) and (b) above shall not vest
and shall be forfeited.

 

d.     If your employment with the Company is terminated for Cause (as defined
in the Plan), all unvested RSU’s will be forfeited.   If your employment is
terminated by the Company without Cause, all RSU’s not then vested will continue
to vest as set forth in Section 8(b) hereof; except that, (i) if such
termination is due to your death, all unvested RSU’s that you then hold shall
fully vest or (ii) if such termination is due to your disability,

 

3

--------------------------------------------------------------------------------


 

the vesting of RSU’s shall be as provided in the Plan.  The foregoing
notwithstanding, if you violate any of the restrictive covenants contained in
Section 9 hereof, any unvested RSU’s and undelivered shares of unrestricted
stock will be forfeited.  Such RSU’s will be in the form of previous grants
except as modified by the terms of this Agreement.  Any RSU’s granted hereunder
shall be adjusted for any dilution event as described in the Plan.

 

e.     Any other options, RSU’s and shares of restricted stock that you
currently hold will continue to vest in accordance with their currently existing
terms and the terms of the 2007 Agreement.

 

6.             Car Allowance.  You will receive a monthly car allowance of
$1,500 per month for each month that this Agreement is in effect.

 

7.             Duties.  As Chief Financial Officer & Executive Vice
President-Operations of the Company you will be responsible for the general
management and supervision of the fiscal affairs of the Company and discharge
such other duties as may from time to time be assigned by the Board of
Directors, the CEO or the President of the Company.  As part of such duties and
responsibilities, you shall see that a full and accurate accounting of all
financial transactions of the Company is made, oversee the investment and
reinvestment of the capital funds of the Company, cooperate in the conduct of
the annual audit of the Company’s financial records and manage the relationships
with the Company’s lenders and investors.  In addition, you will oversee various
corporate staff functions as designated by the Company’s CEO (currently Legal,
Technical, IT and HR) and will be responsible for facilitating the effective
coordination and integration of the various activities of the corporate staff
and local markets to help facilitate meeting and exceeding the Company’s
business goals.   You agree that you will devote your full time and best efforts
to the Company’s business and will not accept any outside employment without the
prior written consent of the Company.

 

8.             Termination.  This Agreement may be terminated during the initial
term or any renewal term as follows:

 

a.     The Company may terminate this Agreement at any time for Cause and
without further obligation hereunder.

 

b.     The Company may terminate this Agreement at any time for its convenience
and without Cause.  In addition, the following terminations shall be deemed a
termination by the Company without Cause: (i) in the event that the Company
changes the location of the principal place for the performance of your duties
hereunder to a location which is greater than fifty (50) miles from Bala Cynwyd,
PA, then you may terminate this Agreement within 30 days of the effective date
of such change in the principal place for the performance of your duties; and
(ii) in the event the shareholder approval referenced in Section 5(c) hereof is
not obtained by May 31, 2011, you may terminate this Agreement at any time
during the month of June 2011.

 

In the event of a termination of this Agreement by the company without Cause,
subject to the conditions set forth below, the Company shall be obligated to:
(x) pay to you on the sixtieth (60th) day after your termination, a one-time
bonus (computed as set forth below) and (y)

 

4

--------------------------------------------------------------------------------


 

beginning with the first payroll period following the sixtieth (60th) day
following your termination, continue to pay you the salary and auto allowance in
accordance with the Company’s regular payroll practices for the period through
February 28, 2014 or one (1) year from the date of such termination, whichever
is longer, provided, however, that the initial payment shall include salary and
auto allowance amounts for all payroll periods from the date of termination
through the date of such initial payment; and (z) provide that all grants of
options and RSU’s made through the effective date of such termination will
continue to vest through the period ending on February 28, 2014, as if you had
remained employed hereunder through that date.  Any vested options at the time
of such termination of your employment, or which later vest as provided in this
Section 8(b), may be exercised at any time within the later of two (2) years
from your date of termination or ninety (90) days from the date of vesting, but
in no event later than the expiration of the original 10 year term of the
option.  Such continued payments and vesting of options and RSU’s are expressly
conditioned on: (I) your signing a release in form satisfactory to the Company
releasing the Company and all of its officers, directors, employees and agents
from any and all claims or liabilities arising out of your employment and/or the
termination of employment and such release becoming effective prior to the
sixtieth (60th) day following the date of your termination of employment, and
(II) your full compliance with the restrictive covenants contained in Section 9
hereof.   For purpose of the foregoing, the one-time bonus to be paid in
accordance with the above shall be the sum of the target amount of your Annual
Incentive Bonus set forth in Section 3 hereof, plus the Prorated Prior Year’s
Bonus.   For purposes of the preceding sentence the Prorated Prior Year’s Bonus
shall be the amount of the annual bonus that you were paid in the year
immediately preceding the year in which the termination occurs prorated in
accordance with the number of days from January 1, to the date of such
termination in the year in which such termination occurs.  Any payments made
under this Section 8(b) incident to a termination of employment shall be in lieu
of and in satisfaction of all claims for severance, payment in lieu of notice or
other compensation which may otherwise arise upon termination of employment with
the Company except for salary and auto allowance earned through the date of
termination and payment of earned but unused vacation in accordance with Company
policy then in existence.

 

c.     If this Agreement terminates as of February 28, 2014 or any February 28th
(29th in the case of a leap year) thereafter, due to a notice pursuant to
Section 1 hereof and Company makes you an offer to continue your employment for
a period of at least one year with a salary and bonus package which is equal to
or greater than your then current salary and Annual Incentive Bonus package (a
“Qualified Offer”), it shall not be deemed a termination by the Company and
there shall be no acceleration of the vesting of options or RSU’s or extension
of the period for exercise of options after termination from that provided in
the Plan and there shall be no payment of severance or continuation of salary or
bonus payments thereafter.   In the event of such a termination where the
Company has not made a Qualified Offer, then the Company shall be obligated to
pay to you on the sixtieth (60th) day after your termination a one-time bonus
equal to your then current Annual Incentive Bonus target as specified in
Section 3 hereof and beginning with the first payroll period following the
sixtieth (60th) day following your termination, continue to pay you the salary
and auto allowance in accordance with the Company’s regular payroll practices
for a period of one (1) year from the date of such termination; provided,
however, that the initial payment shall include salary and auto allowance
amounts for all payroll periods from the date of termination through the date of

 

5

--------------------------------------------------------------------------------


 

such initial payment.  Any continued employment pursuant to a Qualified Offer or
any alternative thereto agreed to by the parties shall be deemed an extension of
the term and the provisions of this Agreement shall continue in full force and
effect, except to the extent modified by the Qualified Offer or any alternative
thereto agreed to by the parties.

 

9.                                       Restrictive Covenants.  You agree to
the following restrictive covenants:

 

a.     Non-Competition.  It is understood and agreed that so long as you are
employed by the Company or being paid your salary after termination of
employment as provided in this Agreement and for a period of one year thereafter
you will not directly or indirectly, provide any service either as an employee,
employer, consultant, contractor, agent, principal, partner, substantial
stockholder, corporate officer or director of or for a company or enterprise
which competes in any material manner with the then present or planned business
activities of the Company.  The foregoing notwithstanding, if the Company either
(i) elects to terminate your employment for reasons other than Cause or
(ii) offers you a salary and bonus package which is lower than your then current
package in connection with an election by the Company to renegotiate the terms
of this Agreement and your employment terminates due to a failure to reach
Agreement on a lower salary and bonus package, then in either such event the
length of the foregoing covenant against competition shall be reduced to the
period following the termination of your employment which is the sum of: (i) any
period of notice provided for in this Agreement for which you are given payment
in lieu thereof; (ii) the time of any salary continuation as provided in this
Agreement plus the time equivalent, at your then current salary rate, of any
additional payments made to you in connection with such termination; and
(iii) three (3) months.  For purpose of the foregoing “planned business
activities” shall mean a business initiative materially discussed by the Board
of Directors or which is currently under material consideration by the Board of
Directors or which has been approved by the Board of Directors.

 

b.     Non-Solicitation.  In addition it is understood and agreed that for the
one year period following any termination of your employment with the Company
you will not, without the express prior written permission of the Company,
employ under your direct supervision, offer to employ, counsel a third party to
employ, or participate in any manner in the recommendation, recruitment or
solicitation of the employment of any person who was an employee of the Company
on the date of the termination of your employment or at any time within the 90
days prior thereto.

 

c.     You agree that a material portion of the covenants of the Company
contained in this Agreement and of the compensation, including any bonuses set
forth herein, benefits and training that you will receive hereunder are
consideration for the restrictions contained in this Section 9.  In the event
you violate the restrictive covenants set forth in this Section 9, it is agreed
that the time period for which the restrictive covenant so violated is
applicable shall be extended for a period of one (1) year from the date you
cease such violation.  You acknowledge that any violation of the provisions set
forth in this Section 9 may cause irreparable harm to the Company.  You,
therefore, expressly agree that the Company, in addition to any other rights or
remedies which it may possess, shall be entitled to injunctive and other
equitable relief to prevent a breach of these restrictions.

 

6

--------------------------------------------------------------------------------


 

10.                                 Confidentiality and Intellectual Property
Rights.  Your position involves a close and confidential relationship in which
you will be privy to proprietary information of the Company, including without
limitation strategic planning, acquisition and investment analysis, research,
consulting reports, computer programs and sales, technical, financial and
programming practices and data, all of which you agree will be held in the
strictest confidence at all times.  All copyright, trademark and/or other
intellectual property rights of any kind developed during the term of this
Agreement and relating to or useful in the Company’s business, or to your duties
hereunder (“Works”) shall be deemed a “work for hire” and shall be and remain
the sole and exclusive property of the Company, and you shall, to the extent
deemed necessary or desirable by the Company, cooperate and assist the Company
in perfecting, filing and recording any such rights.  To the extent that any
Works are not deemed “work for hire”, Employee hereby assigns all of the
Employee’s rights in such Works to the Company and waives any and all moral
rights the Employee may have in such Works.  Employee’s obligations under this
Section 10 shall survive the expiration or termination of this Agreement.

 

11.           No Restrictions.  In making this Agreement you represent and
warrant that you are free to enter into and perform this Agreement and are not
and will not be under any disability, restriction or prohibition, contractual or
otherwise, with respect to (a) your right to execute this Agreement; (b) your
right to make the covenants contained herein; and (c) your right to fully
perform each and every term and obligation hereunder.  You further agree not to
do or attempt to do, or suffer to be done, during or after the term hereof, any
act in derogation of or inconsistent with the obligations under this Agreement.

 

12.           Miscellaneous.  This Agreement constitutes the entire agreement
and understanding between you and the Company concerning the compensation to be
paid to you and all of the terms and conditions of your employment and
supersedes all prior agreements concerning same, whether written or oral, except
as specifically set forth herein.  Each party agrees to pay reasonable
attorney’s fees and costs incurred by the other if the other party is successful
in enforcing its rights under this Agreement in any court action, arbitration or
other proceeding.  This Agreement may not be modified or amended except by
written instrument duly executed by each of the parties.  A waiver by either
party of any term or condition of this Agreement or the breach thereof shall not
be deemed to constitute a waiver of any other term or condition of this
Agreement or of any subsequent breach of any term or condition hereof.

 

13.                                 Section 409A.

 

(a)          Notwithstanding any provision to the contrary in the Agreement, in
order to be eligible to receive any termination benefits under this Agreement
that are deemed deferred compensation subject to Section 409A of the Code, your
termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”).

 

(b)           Notwithstanding anything herein to the contrary, if you are deemed
at the time of your termination of employment with the Company to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), then to the extent delayed
commencement of any portion of the termination benefits

 

7

--------------------------------------------------------------------------------


 

to which you are entitled under the Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of your termination benefits shall not be provided to you prior to the earlier
of (i) the expiration of the six-month period measured from the date of the your
Separation from Service with the Company or (ii) the date of your death.  Upon
the earlier of such dates, all payments deferred pursuant to this Section shall
be paid in a lump sum to you, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether you are
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as
of the time of your Separation from Service shall made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).  Notwithstanding the foregoing or any other
provisions of the Agreement, you and the Company agree that, for purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under the Agreement shall be treated as a
right to receive a series separate and distinct payments of compensation for
purposes of applying the Section 409A of the Code.

 

(c)           Notwithstanding anything herein to the contrary, if you are deemed
at the time of your termination of employment with the Company to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), then to the extent delayed
commencement of any portion of the termination benefits to which you are
entitled under the Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
termination benefits shall not be provided to you prior to the earlier of
(i) the expiration of the six-month period measured from the date of the your
Separation from Service with the Company or (ii) the date of your death.  Upon
the earlier of such dates, all payments deferred pursuant to this Section shall
be paid in a lump sum to you, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether you are
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as
of the time of your Separation from Service shall made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).  Notwithstanding the foregoing or any other
provisions of the Agreement, you and the Company agree that, for purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under the Agreement shall be treated as a
right to receive a series separate and distinct payments of compensation for
purposes of applying the Section 409A of the Code.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date first written above.

 

 

 

 

 

 

Stephen F. Fisher

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Entercom Communications Corp.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

9

--------------------------------------------------------------------------------